Case 2:21-cv-11792-GCS-APP ECF No. 1-2, PagelD.7 Filed 08/04/21

EXHIBIT A

Page 1 of 9

 
Wee Case 2:21-¢v-11792-GCS-APP--ECF.No.-1-2,PagelD.8 Filed-08/04/21., Page-2-0f 9--....—-, -—.—

FILED Received for Filing Oakland County Clerk 7/20/2021 11:05AM

 

 

 

 

 

 

“ Original - Court 2nd copy ~ Plalntir
Approved, SCAO Ist copy - Defendant 3rd copy - Return
STATE OF MICHIGAN CASE NO.
JUDICIAL DISTRICT .
6TH JUDICIAL CIRCUIT SUMMONS 21+189074-NO
COUNTY PROBATE |
Court address ‘ : Gourt telephone no.
1200 N. Telegtaph Road, Pontiac, MI 48341 248-858-0344
Plaintiff's name(s), address(es), and telephone no{s). Defendant's name(s), address(es), and telephone no(s).
MICHAEL BACKALUIKAS MENARD, INC,, d/b/a MENARDS, a forcign

corporation and JOHN DOB, Employee of
; . v__ (MENARD, INC., Jointly and Severally :
This case has been designated as an eFiling case, for more information please visit

www.oakgov.com/efiling.

Plaintiff's attorney, bar no., address, and telephone no.

Robert Gitleman (P14025) Oe ea rINC. |

Robert.Gittleman Law Firm, PLC cfo Resident Agent:

31731 Northwestern Hwy., Ste, 1018 soe aes Corporation Company
et . Road, Ste.

Farnington Hills, MI 48334 E. Lansing, Mi 48823

 

 

 

 

 

(248) 737-3600

 

 

Instructions: Check the items below that apply to you and provide any required Information. Submit this farm to the court clerk along with your complaint and,
if necessary, a case inventory addendum (form MC 21). The summons section will be completed by the court clerk.

Domestic Relations Case

C] There are no pending or resolved cases within the jurisdiction of the family division of the circuit court involving the family or

__ family members of the person(s) who are the subject of the complaint.

(1) There Is one or more pending or resolved cases within the jurisdiction of the family division of the circuit court Involving
the family or family members of the person(s) who are the subject of the complaint. | have separately filed a completed
confidential case Inventory (form MC 21) listing those cases.

(ltt is unknown if there are pending or resolved cases within the Jurisdiction of the familly division of the circuit court involving
the family or family: members of the person(s) who are the subject of the complaint.

Civil Case

(_] This'is a business case in which all or part of the action includes a business or commercial dispute under MCL 600.8035.

[J MDHHS and.a contracted health plan may have a right to recover expenses in this case, | certify that notice and a copy of
the complaint will be provided to MDHHS and (if applicable) the contracted health plan in accordance with MCL 400,106(4).

(Z] Theré is no other pending of resolved civil-action arising out of the same transaction or occurrence as alleged in the

complalnt.
CIA civil action between these parties or other partles arising out of the transaction or occurrence alleged in the complaint has

been previously filed in C] this court, [1] _ Court, where

 

 

itwas given case number and assigned fo Judge

 

The action Clremains Cis no longer pending.

Sumitions sectlon completed by court clerk, SUMMONS

NOTICE TO THE DEFENDANT: In the name of the people of the State of Michigan you aes fotifjed:
1. You are being sued. Or eaten oO.
2. YOU HAVE 21 DAYS after receiving this summons and a copy of the complaint §9, lee ie Angier with the court and
serve a copy on the other party or take other lawful action with the court (28 daygi yolliwere served by mail or you were
_ served outside this state). igh B a | :
3. If you do not answer or take other action within the time allowed, judgment may'ba én ‘éreda ingf'you for the relief
demanded In the complaint. * e Eee oP
4. Ifyou require special accommodations to use the court because of a disability or if ydotrragutr Nd foreign language interpreter
to help you fully participate in court proceedings, please contact the court immediatély t6 make arrangements.
Issue date Explration date* Court clark
7/20/2021 OCT 19 2021 Lisa Brown

“This summons 6 Invalid unless served on oF before lls explralion date. This document must be sealed by thie seal of the court.

scot (9/19) SUMMONS MGR 1.109(D), MCR 2.102(B), MCR 2.103, MCR 2.104, MCR 2,105

 
   
  
 

 

 

 

 

 

 
eee 6 CASE 2:21-cv-11792-GCS-APP. ECF.No..1-2,.PagelD.9---Filed.08/04/21....Page-3-of 9... -.

 

JS . SUMMONS
PROOF OF SERVICE Case No, 2:-189074-NO

 

 

   

 

of expiration on the order for second summons, You must make and file your return with the court clerk. If you are -unable to
complete service you must return this original and all copies to the court clerk.

 

[CERTIFICATE / AFFIDAVIT OF SERVICE / NONSERVICE |

 

(] OFFICER CERTIFICATE OR AFFIDAVIT OF PROGESS SERVER
| certify that | am-a sheriff, deputy sheriff, bailiff, appointed Being first duly sworn, [ state that | am a legally competent
court officer, or attorney for a party (MCR 2.104{A][2)), adult, and | am not a party or an officer of a corporate
and that: (notarization not required) party (MCR 2.103[A]}, and that: (notarization required)

 

 

 

(11 served personally a copy of the summons and complaint,
| served by registered or certified mail (copy of return recelpt attached) a copy of the summons and complaint,

 

 

 

together with
List all documents served with the summons and complaint
on the defendant(s):
Defendants name Complete address(es) of service Day, date, time
MENDARD, INC, c/o Resident Agent: United States Corporation Company WAL/2

2900 West Road, Ste. 500, B. Lansing, MI 48823

 

 

 

 

 

 

 

11 have personally attempted to serve the summons and complaint, together with any attachments, on the following defendant(s)
and have been.unable to complete service.
Defendant’s name Complete address(es) of service Day, date, time

 

 

 

 

 

 

 

 

| declare under the penalties of perjury that this proof of service has been examined by me and that its contents are true to the
best of my Information, knowledge, and bellef.

 

 

 

 

 

 

 

 

 

 

Service fee Miles traveled Fee Signature.
$ |s
incorrect address fee | Miles traveled Fee TOTAL FEE Name (type or print)
$ [s $
Title
Subscribed and sworn to before me on Sa ' County, Michigan.
Signature:

 

 

3 xpires:
My commission expir Date Depully court clerk/Notary publle

Notary public, State of Michigan, County of

| AGKNOWLEDGMENT OF SERVICE |
| acknowledge that | have received service of the summons and complaint, together with

 

 

 

Attachments

 

on
Day, date, tima
on behalf of

 

 

Signature
Oakland County Clerk 7/49/2027 10:12 AM

FILED Received for Filing

Case 2:21-cv-11792-GCS-APP ECF. No.-1-2;PagelD.10-—Filed-08/04/21 -Page-4.0f- 9.--—---... .,

This case has been designated as an eFiling case, for more information please visit
www.oakgov.com/efiling.

STATE OF MICHIGAN
IN THE CIRCUIT COURT FOR THE COUNTY OF OAKLAND
MICHAEL BACKALUKAS,

Plaintiff, 2021-189074-NO

Vs. 2021- -NO
HON: JUDGE PHYLLIS C. MCMILLEN

MENARD, INC., d/bfa MENARDS

a foreign corporation and JOHN DOE,
employee of MENARD, INC.,

Jointly and Severally,

. Defendant.

 

Robert Gittleman (P14025)

ROBERT GITTLEMAN LAW FIRM, PLLC
Attorney for Plaintiff

31731 Northwestern Hwy, Ste. 101E
Farmington Hills, Ml 48334

(248) 737-3600
info@glittlemanlawfirm.com

 

There is no other pending or resolved civil
action arising out of the same transaction
or occurrence as alleged in this Complaint.

. /s/ Robert Gittleman

COMPLAINT
NOW COMES, Plaintiff, MICHAEL BACKALUKAS, by his attorney, ROBERT
GITTLEMAN LAW FIRM, PLG., and for his Complaint against Defendant, MENARD, INC.,
d/b/a MENARDS, a foreign corporation, respectfully represents unto this Honorable Court as

follows:
oewrngCAS@.2:21-CV-11792-GCS-APP..ECF.No.-1-2,-Page!lD.11—Filed.08/04/21.. Rage 5-0f.9—) .-—-——

1, The Plaintiff, MICHAEL BACKALUKAS, is a resident of the City of Waterford,
County of Oakland, State of Michigan.

2. The Defendant, MENARD, INC., d/b/a MENARDS, is a foreign company, and
does business as selling goods in the City of Bloomfield Hills, County of Oakland, State of
Michigan.

3. The Defendant, JOHN DOE, was the employee of Defendant MENARD, INC.,
d/b/a MENARDS, a foreign cornpany.

4. The amount in controversy exceeds the sum of twenty-five thousand
($25,000.00) dollars and is otherwise within the jurisdiction of this Honorable Court.

5. On information and belief, on or about May 27, 2021, Plaintiff was an invitee
on Defendant's premises, the invitor, in the City of Bloomfield Hills, County of Oakland,
State of Michigan on Defendant premises at 1901 S. Telegraph Road, City of Bloomfield
Hills, County of Oakland, State of Michigan.

6. On the aforementioned date, Plaintiff entered Defendant premises for the
purpose of buying goods, products, materials for a tub and shower enclosure.

7. On all material times herein, Defendant Mendard, Inc. is vicariously liable for
its agents, employees and representative including John Doe herein.

8. On the aforementioned date, the materials or goods Plaintiff wanted to buy
were too high on a shelf for Plaintiff to retrieve, therefore received assistance from an
employee of Defendant. On information and belief, the employee was named Robert who
was the manager of Defendant.

9. Defendant’s employee climbed up a movable ladder or other scaffolding to

retrieve the materials for Plaintiff, but while Defendant's employee was retrieving the
wy woe Case 2:21-¢v-11792-GCS-ARPP—ECF-No..1-2, PagelD42..-Filed-08/o4241—Page 6-0f-Q-——--.-—» -

materials/tub/shower, he negligently and mistakenly dropped the large cardboard box
enclosing the materials weighing at least 75 pounds on Plaintiff striking Plaintiff causing
injuries.

10. Plaintiff was not negligent or comparatively negligent.

41. The Defendants owed duties of reasonable care and caution te the public in
general, and specifically to Plaintiff, a business invitee, to provide reasonably safe premises
to persons lawfully on Defendant's property; but breached said duties in at least one or more
of the following particulars as is presently known to Plaintifis:

a. Failing to look for defects or defective conditions, which may have existed
which could have contributed to dropping of materials on Plaintiff,

b. Falling to recognize the existence of defects or defective conditions that
existed which may have contributed to dropping of materials on Plaintiff,

Gc. Failing to make reasonably prompt repairs of defects or defective conditions

that existed which may have contributed to dropping of materials on Plaintiff;

d. Failing to warn customers of the existence of defects or defective conditions
that existed;
e. Failing to develop, implement, or maintain procedures for the inspection of the

premises to look for the existence of defects or defective conditions;

f. Falling to reasonbly supervise any procedures for the inspection of the
premises;
g. Failing to designate at least one person to be responsible for the inspection of

the premises, or to provide any repairs to correct defects or defective conditions,
omy -GAS@-2:24-eV-11 792-GCS-APP--EGF-No-1-2,PagelD:-13 Filed 08/04/24-—Page-7-0f 9 ~~

h. Failing to hold a person accountable for the maintenance of the premises,
and/or for the correction of any defects or defective conditions that then existed;

i. Failing to hold a person accountable for the providing of notice of defects or
defective conditions to customers and failing to maintain/provide proper written and/or oral
protocols in place when retrieving items high up to ensure the area below is clear of
customers/employees/other persons so that if an item fell or was. dropped, the item would
not strike anyone below;

j: Failing to provide adequate lighting to enable people to see defects which
were otherwise not readily visible to casual inspection, especially in the context of
competing with other foreseeable activities occurring on the property which would draw
attention away from such defects;

k. Committing specific acts of negligence, including, but not limited to:
Defendant's employee dropping item striking Plaintiff, negligently picking up, maneuvering
and/or holding the item that was too heavy for one person to maneuver; item negligently
slipping out of his hand; trying to pick up, maneuver or retrieve an item too heavy for one
person; failing to use more than one person to retrieve the item that was heavy and/or too
high for one person to lift safely; failing to direct the customer Plaintiff to not stand
underneath the area or near the area where the item would be retrieved; retrieving the item
unsafely; retrieving the item when the customer-Plaintiff was so close he would be struck by
a falling object; failing to use due and care and caution while lifting/maneuvering the item;
failing to follow proper protocol for retrieving a heavy item that was high, negligently

permitting the item to fall off shelf striking Plaintiff.
su CASQ 2:21-¢v-11792-GCS-APR-ECF-No. 1.2,PagelD.14, Filed-08/04/21--Page-8-0f 9--——

12. Plaintiff specifically reserves the right to supplement allegation/paragraph 10
with the results of pre-trial discovery, and performing other acts of negligence not yet known
by Plaintiff but which will be ascertained during the discovery of said litigation.

43. Defendants violated their duty to provide a safe place for invitees such as
Plaintiff and other similarly situated, and to exercise due care in the operation and
maintenance of said premises to prevent injury to its invitees.

14. Defendants had a duty to Plaintiff-invitee and other patrons of Defendants
premises, as invitees, to inspect for dangerous conditions, and to warn patrons of
dangerous conditions which it knew or should have known but failed to maintain and/or
inspect it’s premises, and wam of dangerous conditions, and in fact, created dangerous
conditions by not ensuring Plaintiff-invitee was out of danger from an item falling and striking
him from above. Defendants failed to take precautionary measures to correct and/or
alleviate the unsafe condition created by the placement of the item and Defendant employee
dropping the item striking Plaintiff and/or the item falling off the shelf.

415. As a direct and proximate result of the negligence of Defendant, Plaintiff
sustained bodily injuries, including but not limited to injuries to the soft and hard tissues of
the head and body, which were painful, disabling, necessitated medical care, and possible
meniscectomy surgery and which seriously impaired bodily functions and caused serious
permanent injuries and/or permanent scarring to the knee. In addition, Plaintiff suffered
shock and emotional damage, humiliation, embarrassment, possible aggravation of pre-
existing conditions or reactivation of dormant conditions, and Plaintiff was unable to attend
her usual affairs, render services as formerly done, and hampered Plaintiff's enjoyment of

normal pursuit of life as before. Said injuries are permanent to the degree that Plaintiff will
Lye, CAS@-2:21-cV-11792-GCS-APP...ECF.No.-1-2, PagelD.15-—Filed.08/04/21.. Page-9-0f9. -——-—--~

never again enjoy the same state of well-being as before the accident, and will continue to
suffer said pain, and lost wages and/or loss of earning capacity, and medical bills and/or
prescription bills.

46. Should it be determined at the time of trial that Plaintiff was suffering from any
preexisting condition at the time of the aforesaid incident, then, in such event, it is averred
that the negligence of the Defendant(s) precipitated, exacerbated, and aggravated any such
preexisting conditions.

WHEREFORE, Plaintiff demands Judgment against the Defendants in whatever
amount greater than $25,000 the trier of fact deems Plaintiff to be entitled, plus costs,
interest and attorney fees so wrongfully sustained.

Respectfully submitted,

ROBERT GITTLEMAN LAW FIRM, PLC.
/s/ Robert Gittleman (P14025)

Attorney for Plaintiff

31731 Northwestern Hwy., Ste. 1017E
Farmington Hills, Michigan 48334

(248) 737-3600
info@gittlemaniawfirm.com

DATED: July 16, 2021
